Appellant was convicted of possessing intoxicating liquor, and sentenced to one year in the penitentiary.
By amendment of the prohibition law passed by the Second Called Session of the Thirty-seventh Legislature, it is not now an offense to possess intoxicating liquor, unless the same is had for the purpose of sale, and it is necessary to allege and to prove that it was so possessed for the purpose of sale before an offense is charged, on a conviction can be had. No. 6423, Frank Cox v. State, 90 Tex.Crim. Rep.; No. 6510, Petit v. State, 90 Tex.Crim. Rep.; No. 6493, Francis v. State,90 Tex. Crim. 399; all decided at the present term of court and not yet reported.
Under the foregoing authorities it is necessary to reverse the judgment of the trial court and order the prosecution dismissed.
Reversed and dismissed.